Bell, J.
This was a suit on a forthcoming bond in a claim case. The plaintiff obtained a verdict for $165.92. The defendant says that the court should have granted a new trial, because the highest proved value of the property which the claimant failed to produce was $225; and because, after the execution of the claim bond, certain payments were made to the plaintiff by the defendant in fi. fa., aggregating $183, by reason of which the verdict should not have exceeded the difference between the last two amounts, or $42. There is no merit in this contention. The payments having been made by the defendant in fi. fa., the presumption is that they were applied upon his own (or the main) indebtedness, and not on the liability of the obligor on the forthcoming bond, and nothing to the contrary appears. See Civil Code (1910), § 4316. After all credits were allowed, the principal debt exceeded the amount of the verdict in the suit on the bond. The court did not err in refusing a new trial.

Judgment affirmed.


Jenlcins, P. J., and Stephens, J., concur.